Curia.

The Justice erred in permitting the witness to state his belief, after he had sworn that there was nothing in the conversation, from which he could say that the plaintiff referred to the time of the sale.
Judgment reversed, (a)

 When a witness may give his opinion, vid. 1 Phil. Ev. 226, and the eases there cited. The 2 Am. ed. p. 209, contains the cases more fully. In Snell et al. v. Moses et al. (1 John. Rep. 96,) a witness was allowed by Livingston, J. at nisi prius, to give his impression as to the substance of a conversation.